Berdon, J.,
dissenting. I would grant certification
on the following issue: “In a case in which the defend*929ant is on trial for the crimes of sexual assault in the first degree and has filed a motion in limine to exclude testimony at trial as to the alleged virginity of the victim prior to these offenses, does Practice Book § 288 require defense counsel not only to clearly state the basis of his objection to such evidence at an offer of proof at which the admissibility of such evidence is considered by the court outside the presence of the jury, but to repeat the basis of his objection when excepting to this testimony before the jury?”
Donald Dakers, in support of the petition.
Leon F. Dalbec, Jr., assistant state’s attorney, in opposition.
Decided January 21, 1993